DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inlet end" in line 2.  There is already sufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that since the gap is mentioned in claim 5 as only in the second option with the clause “OR”, there is no sufficient antecedent basis for “the gap”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al. (U.S. Patent 5,813,831), hereinafter “Matsunaga”.
Regarding claim 1, Matsunaga discloses an interface of a centrifugal fan (7), comprising: an inlet shroud (77) of an impeller (72); and an air intake (portion of bellmouth 76) positioned adjacent the inlet shroud (77, shown in figure 2), wherein the inlet shroud and the air intake cooperate to define a smooth flow path for an airflow entering the centrifugal fan (72, shown in figure 2, column 4, lines 45-55). Examiner notes that 76 and 77 together allow for an unobstructed smooth air flow. 
Regarding claim 2, Matsunaga discloses the interface of claim 1, wherein the inlet shroud (77) includes a first interior surface (surface pointed out with reference 77) and the air intake includes a second interior surface (surface pointed out with reference 76), and the first interior surface and the second interior surface cooperate to define the smooth flow path (shown in figure 2).
Regarding claim 3, Matsunaga discloses the interface of claim 2, wherein the first interior surface and the second interior surface are aligned (shown in figure 2).

Regarding claim 5, Matsunaga discloses the interface of claim 1, wherein the air intake (bellmouth portion 76) is positioned in overlapping arrangement with a portion (77a) of the inlet shroud (77).
Regarding claim 6, Matsunaga discloses the interface of claim 5, wherein the air intake includes a distal end (bottom portion of 76) and the inlet shroud (77) includes an inlet end (77a), and an inner diameter at the distal end of the air intake is smaller than an inner diameter at the inlet end of the inlet shroud (shown in figure 2); and/or wherein the air intake further comprises: a sidewall; a bell mouth contour; and a gap defined between a portion of the bell mouth contour and the sidewall. Examiner notes that since there is an “OR” clause, examiner only cites the first option.
Regarding claim 7, Matsunaga discloses the interface of claim 6, wherein the inlet end (77a) of the inlet shroud (77) is positioned within the gap (77c). Examiner notes that since the gap is mentioned in claim 5 as only in the second option with the clause “OR”, there is no sufficient antecedent basis for “the gap”. 
Regarding claim 8, Matsunaga discloses the interface of claim 1, wherein the inlet shroud further comprises: a first portion (portion of 77 underneath 77a) having a generally axial contour; and a second portion (portion of 77 above 77b) having an arcuate contour (shown in figure 2).
Regarding claim 11, Matsunaga discloses a centrifugal fan for use in an air conditioning device comprising: an impeller (72) configured to rotate about an axis of rotation, the impeller having a plurality of blades (71) and an inlet shroud (77) mounted to a distal end of the plurality of blades (71); and an air intake positioned upstream from the impeller relative to a main airflow such that the air intake and the inlet shroud axially overlap, the air intake being contoured to direct the main airflow towards the impeller, wherein the air intake and the inlet shroud cooperate to define a smooth flow path for an airflow entering the fan. Refer to the rejection of claims 1 and 5 for further details since the limitations are similar. 
Regarding claim 12, Matsunaga discloses the fan of claim 11, wherein the smooth flow path does not include a lateral offset at an interface between the air intake and a downstream portion of the inlet shroud relative to the airflow (shown in figure 2 since the air intake and inlet shroud are aligned). 
Regarding claim 13, Matsunaga discloses the fan of claim 12, wherein the downstream portion of the inlet shroud (potion of 77b) overlaps with an extended profile defined by an interior surface (surface of 76) of the air intake (shown in figure 2).

Refer to the rejection of claim 2 for further details since the limitations are similar. 
Regarding claim 15, Matsunaga discloses the fan of claim 11, wherein the air intake further comprises: a sidewall (78c); a bell mouth contour (76); and a gap (77c) defined between a portion of the bell mouth contour and the sidewall (shown in figure 2); and/or wherein an inlet end of the inlet shroud is positioned within the gap.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga.

Regarding claim 10, Matsunaga discloses the claimed invention, but is silent to disclose that the inlet shroud and air intake are of the same material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inlet should and air intake be made of the same material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	12/30/2021